PER CURIAM.
Movant appeals the denial, without an evi-dentiary hearing, of his Rule 24.035 motion for post-conviction relief. The state concedes the necessity of an evidentiary hearing on the issue of whether movant was misinformed about his sentence. Thus, we reverse and remand. We affirm in all other respects.
Little discussion is required in light of the state’s concession. There is no reason to limit the evidentiary hearing as the state requests because the allegation on this issue in movant’s pro se motion was not limited to only one count of the plea. We have examined movant’s other points and conclude that an evidentiary hearing is not required on those claims of error.
Affirmed in part; reversed and remanded for an evidentiary hearing in part,